Citation Nr: 0204012	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-02 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased evaluation for degenerative disc 
disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A personal hearing was scheduled 
for February 14, 2002 at the Montgomery RO.  The veteran did 
not appear for his scheduled hearing.    


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of degenerative disc disease are manifested by 
recurrent attacks of moderate low back pain and complaints of 
stiffness, weakness, and swelling.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for residuals of degenerative disc disease are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1999, the veteran was granted service connection 
for degenerative disc disease and a 10 percent rating was 
assigned under Diagnostic Code 5293, effective from July 1, 
1998.  

The veteran has appealed an October 1999 rating decision that 
continued the 10 percent rating.  In October 2001, the RO 
increased the veteran's disability rating to 20 percent, 
effective from October 4, 1999, under Diagnostic Code 5293.  
Diagnostic Code 5293 provides for higher, 40 and 60 percent, 
disability evaluations.  Consequently, the rating of the 
service connected back disability remains before the Board on 
appeal.  See Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
an increased rating should again be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the veteran's contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  The 
veteran's service-connected degenerative disc disease is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome.

I.  Entitlement to Increased Evaluation for Degenerative Disc 
Disease 

To receive a 60 percent rating under Diagnostic Code 5293, 
the veteran's intervertebral disc syndrome must be pronounced 
with persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  A 40 percent rating is awarded when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  Moderate intervertebral disc 
syndrome with recurring attacks will receive a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

At the most recent VA Compensation and Pension Examination, 
in December 2000, the veteran complained of low back pain as 
well as swelling, tenderness, and weakness.  In the December 
2000 examination report, the VA examiner stated the veteran 
had slight subjective evidence of painful motion, muscle 
spasm, weakness, and tenderness.  The examiner also stated 
that the veteran had no neurological abnormalities.  The 
veteran's limitation of range of motion of the lumbar spine 
was reported as lateral right flexion-34 degrees, lateral 
left flexion-30 degrees (normal being 50 degrees), forward 
flexion-83 degrees (normal being 90 degrees), and backward 
extension-18 degrees (normal being 30 degrees) in the 
examination report.  The VA examiner diagnosed degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain.  The radiology report accompanying this 
examination report showed the veteran had discogenic 
degenerative changes at L5-S1 without malalignment.

A private physician, Dr. Hash, examined the veteran in August 
1999.  This report states that the veteran complained of low 
back pain that occasionally radiates down his left leg but no 
numbness or weakness in his lower extremities.  The physician 
noted that the veteran had paraspinal muscle spasm and absent 
ankle jerks.  Radiology reports accompanying this report show 
some disc space narrowing around the L5-S1 area.  Dr. Hash 
diagnosed one level disc disease at the L5-S1 disc space.

One outpatient treatment report from the Fox Army Hospital, 
in November 1999, stated the veteran complained of back 
tenderness near the A/C joint.   

The examination reports cited above, together with the other 
treatment notes of record, do not show severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  Rather, the reported findings more nearly 
approximate moderate intervertebral disc syndrome with 
recurring attacks.  For example, although there was some 
radiating pain in the veteran's lower left extremity and 
absent ankle jerk in August 1999, later -- in December 2000 -
- the veteran exhibited only slight subjective evidence of 
painful motion, muscle spasm, weakness, and tenderness.  The 
veteran still has demonstrated characteristic pain, weakness, 
and tenderness.   However, no neurological findings 
appropriate to the site of the diseased disc were 
demonstrated or complained of in the December 2000 
examination report.  Consequently, the Board concludes that 
the evidence does not support a higher disability evaluation 
under Diagnostic Code 5293.

The Board notes that VAOPGCPREC 36-97 (December 12, 1997) 
held, in part, that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The rating criteria for limitation of motion of the spine are 
contained in Diagnostic Code 5292.  A 40 percent rating is 
given for severe limitation of motion, 20 percent for 
moderate limitation, and 10 percent for slight limitation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  The 
December 2000 VA examination report stated that the veteran 
suffered only slight limitation on range of motion in his 
lumbar spine.  The treatment records do not show greater 
limitation of motion.  Thus, the veteran cannot receive a 
higher -- 40 percent -- rating under Diagnostic Code 5292. 

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain is given a 40 percent rating.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2001).  However, both Diagnostic 
Code 5292, for limitation of motion of the lumbar segment of 
the spine, and Diagnostic Code 5295, for lumbosacral strain, 
include limitation of motion as a rating criteria.  
Similarly, Diagnostic Code 5293 involves loss of range of 
motion, as noted above.  Consequently, it would not be 
appropriate to assign separate ratings under Diagnostic Code 
5292, 5293, and/or 5295.  See 38 C.F.R. § 4.14; cf. Esteban 
v. Brown, 6 Vet App 259 (1994) (veteran entitled to combine 
separate 10 percent ratings when none of the symptomatology 
is duplicative or overlapping, but rather is distinct and 
separate: disfigurement, painful scars, and muscle damage 
resulting in functional limitation).  

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295.  It is 
not contended or shown that the veteran's service-connected 
back disability includes ankylosis or fracture of the spine.  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a disability 
evaluation higher than 20 percent based on limitation of 
function due to pain, under DeLuca.  Based on the medical 
evidence, the Board concludes that a rating in excess of 20 
percent for degenerative disc disease is not warranted.  The 
veteran's spinal disability was manifested primarily by 
complaints of low back pain, tenderness, and weakness.  
Lumbar spine range of motion test results were recorded in 
the December 2000 VA examination report, and were 
characterized as showing slight objective evidence of painful 
motion.  The Board concludes that the veteran's degenerative 
disc disease warrants no more than the 20 percent rating 
assigned. There was no objective indication of weakness, 
incoordination or excess fatigability on use, even with 
consideration of 38 C.F.R. §§4.40, 4.45 and 4.59.  The 
veteran's reports of numbness, stiffness, and pain do not 
meet or more nearly approximate the criteria for a 40 percent 
rating under Diagnostic Code 5293.  See 38 C.F.R. § 4.7 
(2001).

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

ORDER

A higher disability evaluation for residuals of degenerative 
disc disease is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

